DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Greenberg on 09/09/2021.

The application has been amended as follows: 

Claim 14. (Currently Amended) A computer program product for clip selection for medical imaging, the computer program product including a non-transitroy computer readable storage medium having program instructions embodied therewith, 7the program instructions executable by a device to cause the device to perform a method including: 

acquiring a multiplicity of video clip imagery of the target portion utilizing the medical imaging device; 
storing the video clip imagery in an image store; 
image processing each video clip of the video clip imagery to determine different measurements of the target portion; 
retrieving a rule from a rules base corresponding to the selected diagnostic procedure and target portion, the rule specifying a requisite one of the measurements of the target portion; 
applying the retrieved rule to the video clip imagery as a filter to produce a subset of video clip imagery satisfying the specified requisite one of the measurements of the target portion; and, 
storing the subset of video clip imagery in the image store.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art made of record fails to teach a method for clip selection for medical imaging comprising: 

acquiring a multiplicity of video clip imagery of the target portion utilizing the medical imaging device; 
storing the video clip imagery in an image store; 
image processing each video clip of the video clip imagery to determine different measurements of the target portion; 
retrieving a rule from a rules base corresponding to the selected diagnostic procedure and target portion, the rule specifying a requisite one of the measurements of the target portion; 
applying the retrieved rule to the video clip imagery as a filter to produce a subset of video clip imagery satisfying the specified requisite one of the measurements of the target portion; and, 
storing the subset of video clip imagery in the image store. 

Arakita et al, U.S. Publication No. 2015/026931 generally teaches a method for clip selection for medical imaging (see Arakita Figure 4) comprising: 

receiving through an interface to a medical imaging device, a selection of a diagnostic procedure and a target portion of a mammalian body; acquiring a multiplicity of video clip imagery of the target portion utilizing the medical imaging device (see Figure 8, apparatuses 10-70 and paragraph [0023]); 

(see Figure 8, data storage apparatus 100 and paragraph [0024]); 

image processing each video clip of the video clip imagery to determine different measurements of the target portion (see Figure 8, data extraction unit 252 and paragraph [0032]); 

retrieving a rule from a rules base corresponding to the selected diagnostic procedure and target portion (see Figure 8, application storage apparatuses 257 and paragraph [0072]);  

applying the retrieved rule to the video clip imagery as a filter to produce a subset of video clip imagery satisfying the specified requisite one of the measurements of the target portion (see Figure 8, list generation unit 253 and paragraph [0077]).

However, Arakita does not teach the features highlighted above.

Rangwala et al, U.S. Publication No. 2009/0226063 generally teaches a method for clip selection for medical imaging (see Rangwala Figure 2) comprising: 

acquiring an image of a target portion of a mammalian body utilizing the medical imaging device (see Figure 2, step 230);
retrieving a rule from a rules base, the rule specifying a requisite measurement threshold (see Figure 2, threshold values database 242 and paragraph [0073]); and

selecting a new image based on the measurement threshold (see Figure 2, step 244).

However, Rangwala does not teach that different measurements corresponding to target portions are stored in the rules base and does not teach that such a method is used to filter through acquired video clip imagery, but instead is used to determine if a new image should be captured. 

Independent claims 8 and 14 recite similar allowable features as claim 1, and are similarly allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/Examiner, Art Unit 2637